THIRD AMENDMENT TO REVOLVING CREDIT

AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT is made as of
the 23rd day of July, 2009, by, between and among GENCOR INDUSTRIES, INC., a
corporation organized under the laws of the State of Delaware (“Gencor”),
GENERAL COMBUSTION CORPORATION, a corporation organized under the laws of the
State of Florida (“General Combustion”), EQUIPMENT SERVICES GROUP, INC., a
corporation organized under the laws of the State of Florida (“Equipment
Services”), BITUMA-STOR, INC., a corporation organized under the laws of the
State of Iowa (“Bituma-Stor”), and BITUMA CORPORATION, a corporation organized
under the laws of the State of Washington (“Bituma”; Bituma, Gencor, General
Combustion, Equipment Services and Bituma-Stor each a “Borrower” and
collectively “Borrowers”), the financial institutions which are now or which
hereafter become a party hereto (collectively, the “Lenders” and individually a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders
(PNC, in such capacity, the “Agent”).

R E C I T A L S:

WHEREAS, Borrower and PNC, as Lender and as Agent entered into that certain
Revolving Credit and Security Agreement dated August 1, 2003 (the “Original
Credit Agreement”), as amended by that certain First Amendment to Revolving
Credit and Security Agreement dated as of July 31, 2006 (the “First Amendment”)
and as further amended by that certain Second Amendment to Revolving Credit and
Security Agreement dated as of September 29, 2006 (the “Second Amendment”; the
Second Amendment, the First Amendment and the Original Credit Agreement are
collectively referred to herein as the “Credit Agreement” or the “Agreement”);
and

WHEREAS, all capitalized terms used herein shall have the same meaning specified
and defined in the Agreement except as modified herein; and

WHEREAS, Borrower and PNC desire to amend the Agreement in accordance with the
terms and provisions set forth herein.

NOW, THEREFORE, in consideration of the sum of Ten and  00/100 Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the loans or extensions of
credit heretofore now or hereafter made or to be made for the benefit of
Borrower by the Lenders, the parties do hereby agree that the Agreement is
hereby amended as follows:

1. The parties acknowledge that the recitals set forth above are true and
correct, and are hereby incorporated herein by reference.

2. The Credit Agreement is hereby amended as follows:

(a) Article I, Section 1.2, the definition of “Maximum Facility Amount” shall be
amended to read as follows:

“Maximum Facility Amount” shall mean $1,500,000.00; provided, however, that the
total amount of the Letters of Credit shall not exceed $1,285,000.00.



--------------------------------------------------------------------------------

(b) Article XIII, Section 13.1 is hereby deleted in its entirety and the
following is inserted in its place and stead:

13.1. Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower
and Lender, shall become effective on the date hereof and shall continue in full
force and effect until April 30, 2010 (the “Term”) unless sooner terminated
following the full repayment of all Obligations and the return of all original
Letters of Credit to Lender. Upon the Obligations being paid in full such that
Lender has no further obligations hereunder (including, without limitation, the
obligation to make Revolving Advances or issue Letters of Credit), and provided
further that all original Letters of Credit have been returned to Lender, Lender
shall effect the release of its Liens and Lien Perfection Documents within
thirty (30) days following the satisfaction of the Obligations and the return of
the original Letters of Credit.

3. No further Revolving Advances shall be available under the Credit Agreement
from and after the date of this Amendment. The Advance for closing costs
pertaining to this Amendment and the existing Letters of Credit previously
issued by Agent shall constitute the sole remaining unpaid Advances under the
Credit Agreement from and after the date of this Amendment.

4. By its execution hereof, Borrowers do hereby reaffirm and confirm all pledges
and security interests in the Collateral provided by Borrowers in favor of Agent
under the Agreement and the Other Documents including, without limitation, the
pledges and security interests provided by the following loan and security
documents, each dated as of August 1, 2003 (collectively, the “Security
Documents”):

 

  (i) Rider to Security Agreement – Patents (Gencor) Recorded with the U.S.
Patent and Trademark Office under Reel/Frame 014373/0144;

 

  (ii) Rider to Security Agreement – Trademarks (Gencor) Recorded with the U.S.
Patent and Trademark Office under Reel/Frame 002800/0338;

 

  (iii) Rider to Security Agreement – Trademarks (General Combustion
Corporation) Recorded with the U.S. Patent and Trademark Office under Reel/Frame
002801/0088;

 

2



--------------------------------------------------------------------------------

  (iv) Hazardous Substance Certificate and Indemnification Agreement (Florida
Property);

 

  (v) Hazardous Substance Certificate and Indemnification Agreement (Iowa
Property);

 

  (vi) Americans With Disabilities Act Certificate and Indemnification Agreement
(Florida Property);

 

  (vii) Americans With Disabilities Act Certificate and Indemnification
Agreement (Iowa Property);

 

  (viii) Collateral Assignment of Rights Under Business Interruption Insurance
Policy; and

 

  (ix) Tax Indemnity Agreement.

Borrower hereby acknowledges that all references to the Agreement in the
Security Documents shall now refer to the Agreement as amended by this Amendment
thereto.

5. As a material inducement for PNC to execute this Amendment, each Borrower
does hereby release, waive, discharge, covenant not to sue, acquit, satisfy and
forever discharge PNC, its officers, directors, employees and agents and its
affiliates and assigns from any and all liability, claims, counterclaims,
defenses, actions, causes of action, suits, controversies, agreements, promises
and demands whatsoever in law or in equity which such Borrower ever had, now
has, or which any personal representative, successor, heir or assign of such
Borrower hereafter can, shall or may have against PNC, its officers, directors,
employees, and agents, and its affiliates and assigns, for, upon or by reason of
any matter, cause or thing whatsoever through the date hereof. Each Borrower
further expressly covenants with and warrants unto PNC and its affiliates and
assigns, that there exist no claims, counterclaims, defenses, objections,
offsets or claims of offset against PNC, or the obligation of such Borrower to
pay PNC under the Notes, the Agreement and the Other Documents and to pay the
Obligations to Lenders when and as the same become due and payable.

6. Each Borrower acknowledges and reaffirms that all warranties,
representations, affirmative covenants and negative covenants set forth in the
Credit Agreement remain in full force and effect on the date hereof as if made
on the date hereof.

7. This Amendment amends the Credit Agreement, and each Borrower acknowledges
and agrees that the security interests, rights, duties, and obligations of such
Borrower and the Lenders created by the Credit Agreement are not extinguished,
but are reaffirmed and remain in full force and effect as provided in the Credit
Agreement, as modified herein. In the event of any conflict between the terms
and provisions of the Credit Agreement and the terms and provisions of this
Amendment, the terms and provisions of this Amendment shall control and prevail.

 

3



--------------------------------------------------------------------------------

THE PARTIES DO HEREBY KNOWINGLY, MUTUALLY, VOLUNTARILY, INTENTIONALLY AND
WILLINGLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY AND ALL CLAIMS MADE AMONG
THEM, WHETHER NOW EXISTING OR ARISING IN THE FUTURE, INCLUDING WITHOUT
LIMITATION, ANY AND ALL CLAIMS, DEFENSES, COUNTERCLAIMS, CROSS-CLAIMS, THIRD
PARTY CLAIMS AND INTERVENER’S CLAIMS, WHETHER ARISING FROM OR RELATED TO THE
NEGOTIATION EXECUTION AND PERFORMANCE OF THE TRANSACTIONS TO WHICH THE
AGREEMENT, THE OTHER DOCUMENTS AND THIS AMENDMENT RELATES.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date and year first set forth above.

 

Signed, sealed and delivered

in the presence of:

   

GENCOR INDUSTRIES, INC., a Delaware

corporation

/s/ Michael Al Mundy

    Print name:   Michael Al Mundy     By:  

/s/ E.J. Elliott

      Title:   Chairman and Chief Executive Officer

 

      Print name:  

 

          (Corporate Seal)      

GENERAL COMBUSTION

CORPORATION, a Florida corporation

/s/ Michael Al Mundy

      Print name:   Michael Al Mundy     By:  

/s/ E.J. Elliott

      Title:   Chairman and Chief Executive Officer

 

      Print name:  

 

          (Corporate Seal)

 

4



--------------------------------------------------------------------------------

/s/ Michael Al Mundy

    EQUIPMENT SERVICES GROUP, INC., a Print name:   Michael Al Mundy     Florida
corporation

 

    Print name:  

 

    By:  

/s/ E.J. Elliott

      Title:   Chairman and Chief Executive Officer             (Corporate Seal)

/s/ Michael Al Mundy

      Print name:   Michael Al Mundy     BITUMA-STOR, INC., an Iowa corporation

 

    Print name:  

 

    By:  

/s/ E.J. Elliott

      Title:   Chairman and Chief Executive Officer             (Corporate Seal)

/s/ Michael Al Mundy

    BITUMA CORPORATION, a Washington Print name:   Michael Al Mundy    
corporation

 

    Print name:  

 

    By:  

/s/ E.J. Elliott

      Title:   Chairman and Chief Executive Officer             (Corporate Seal)

/s/ Michael Al Mundy

    PNC BANK, NATIONAL ASSOCIATION, Print name:   Michael Al Mundy     as Lender
and as Agent

 

    By:  

/s/ Raymond Kupiec

Print name:  

 

      Raymond Kupiec, Vice President

 

5